Case 2:20-cv-06571-JFW-KK Document 4 Filed 08/21/20 Page 1 of 3 Page ID #:7




 1
 2
                                            JS-6
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DAVID CASH,                                        Case No. CV 20-6571-JFW (KK)
11                                   Petitioner,
12                          v.                           MEMORANDUM AND ORDER
                                                         SUMMARILY DISMISSING ACTION
13    UNKNOWN,                                           WITHOUT PREJUDICE
14                                    Respondent.
15
16
17                                                 I.
18                                     INTRODUCTION
19          David Cash (“Cash”), a state prisoner proceeding pro se, has initiated the
20   instant action by filing a letter requesting an extension of time to file a petition for
21   writ of habeas corpus. ECF Docket No. (“Dkt.”) 1. There is, however, no pending
22   habeas petition. Cash’s request must, therefore, be DENIED.
23                                                 II.
24                                        DISCUSSION
25          Under Article III of the Constitution, federal courts may only adjudicate cases
26   or controversies, and may not issue advisory opinions. U.S. Nat’l Bank v. Indep. Ins.
27   Agents of Am., Inc., 508 U.S. 439, 446, 113 S. Ct. 2173, 124 L. Ed. 2d 402 (1993). In
28   the context of a habeas action, “a habeas suit begins with the filing of an application
Case 2:20-cv-06571-JFW-KK Document 4 Filed 08/21/20 Page 2 of 3 Page ID #:8




 1   for habeas corpus relief – the equivalent of a complaint in an ordinary civil case.”
 2   Woodford v. Garceau, 538 U.S. 202, 208, 123 S. Ct. 1398, 155 L. Ed. 2d 363 (2003);
 3   see also Calderon v. Ashmus, 523 U.S. 740, 746-49, 118 S. Ct. 1694, 140 L. Ed. 2d 970
 4   (1998) (no “case or controversy” where prisoners sought declaratory relief to
 5   determine time limits that would govern future habeas actions).
 6          Here, Cash seeks an extension of time to file a petition for writ of habeas
 7   corpus. Dkt. 1. Cash argues he has been unable to “study, learn and be addressing to
 8   [his] appeal” because since his resentencing he has been transferred three times and,
 9   for the past four months, has been at a transitional institution without any of his
10   property, including his legal transcripts or paperwork. Id. Cash, however, has not
11   filed a federal habeas petition challenging his conviction or sentence. There is,
12   therefore, no case or controversy properly before the Court. See Woodford, 538 U.S.
13   at 208; Calderon, 523 U.S. at 746-49.
14          Accordingly, the Court lacks jurisdiction to consider Cash’s request for an
15   extension of time and this action must be dismissed.1 See United States v. Leon, 203
16   F.3d 162, 164 (2d Cir. 2000) (per curiam) (“[A] federal court lacks jurisdiction to
17   consider the timeliness of a § 2255 petition until a petition is actually filed.”); Grissom
18   v. Barnes, No. CV 13-03593 SJO (SS), 2013 WL 3053059, at *1 (C.D. Cal. June 14,
19   2013) (denying a “Motion For Permission To Stay Proceedings Until State Issues Are
20   Settled” due to lack of jurisdiction before a petition is filed “at some unspecified
21   future date”); McDade v. Warden, No. CV 10-08507 JVS (SS), 2010 WL 4795377, at
22   *1 (C.D. Cal. Nov. 16, 2010) (no jurisdiction to decide timeliness or entitlement to
23   equitable tolling in advance of filing of Section 2254 petition).
24   ///
25
26   1      If and when Cash files a habeas petition in this Court, this Court can consider
27   whether Cash is entitled to a stay pursuant to Rhines v. Weber, 544 U.S. 269, 125 S.
     Ct. 1528, 161 L. Ed. 2d 440 (2005) (“Rhines Stay”) or Kelly v. Small, 315 F.3d 1063,
28   1070-71 (9th Cir. 2003) (“Kelly Stay”) and whether statutory tolling under 28 U.S.C. §
     2244(d)(2) or equitable tolling is warranted.
                                                 2
Case 2:20-cv-06571-JFW-KK Document 4 Filed 08/21/20 Page 3 of 3 Page ID #:9




 1                                          III.
 2                                    CONCLUSION
 3         It is, therefore, ORDERED that Cash’s request for extension of time is
 4   DENIED and Judgment be entered summarily dismissing this action without
 5   prejudice.
 6
 7   Dated: August 21, 2020
 8                                         HONORABLE JOHN F. WALTER
                                           United States District Judge
 9
10   Presented by:
11
12   KENLY KIYA KATO
     United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
